ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_07_FR.txt. 446

OPINION DISSIDENTE DE M. EL-KHANI

A mon grand regret, je me vois dans l’obligation de me dissocier de l’avis
que la Cour a estimé devoir rendre en la présente espèce. Je considère en
effet que, pour des raisons de principe liées à la nature même de la
juridiction de la Cour, et à cause des irrégularités procédurales commises
au niveau de l’instance qui l’a saisie, la Cour aurait dû, en l’espèce, refuser
de donner suite à la requête pour avis consultatif.

A. RAISONS TENANT AU ROLE DE LA COUR

La Cour a décidé, à la majorité, de donner suite à la requête présentée
par le Comité des demandes de réformation de jugements du Tribunal
administratif (appelé ci-après le Comité). Dans l’exercice du pouvoir dis-
crétionnaire que lui reconnaît l’article 65 de son Statut, la Cour accepte de
donner un avis consultatif sur la question dont les Etats-Unis d’Amérique
ont saisi le Comité, au sujet de la « légitimité » du jugement n° 273 pro-
noncé par le Tribunal administratif des Nations Unies (appelé ci-après le
Tribunal) dans l’affaire Mortished c. le Secrétaire général de l'Organisation
des Nations Unies, question que le Comité a adoptée.

Ainsi la Cour a été indirectement amenée à étudier une affaire opposant
un fonctionnaire de l'Organisation des Nations Unies au Secrétaire géné-
ral, dans le cadre de la réformation d’un jugement du Tribunal. Or, je crois
pour commencer que la tâche principale de la Cour devrait être de s’oc-
cuper des affaires opposant les Etats, qui seuls ont qualité pour se présenter
devant elle (Statut, art. 34), les individus n’y ayant pas accès.

Animée par un souci d'égalité qui a fait défaut au sein du Comite, la
Cour n’a pas tenu d’audience en l’espèce ; sinon le conseil de M. Mortished
aurait dû plaider devant la Cour.

Il est vrai qu’en vertu de l’article 96 de la Charte des Nations Unies et de
l'article 65 du Statut de la Cour les organes des Nations Unies à ce auto-
risés peuvent demander un avis consultatif à la Cour. Le Comité des
demandes de réformation est un de ces organes en vertu de l’article 11,
paragraphe 4, du statut du Tribunal administratif ; mais n’est-ce pas là une
manière indirecte de donner accès à la Cour à tout fonctionnaire à propos
duquel le Comité jugerait, pour une raison ou pour une autre, qu’une
demande repose sur des « bases sérieuses » ? Un tel pouvoir discrétion-
naire ne risque-t-il d’ailleurs pas d’être utilisé sans égard au droit étant
donné la nature politique et la composition du Comité ? Je ne crois pas

125
447 DEMANDE DE REFORMATION (OP. DISS. EL-KHANI)

qu’un tel accès illimité à la Cour ait été dans les intentions de ceux qui, en
1955, ont voulu élargir les possibilités de contestation de jugements du
Tribunal administratif.

D’autre part, l’avis consultatif mentionne, au paragraphe 26, le point
évoqué par le Gouvernement des Etats-Unis d’Amérique dans son exposé
écrit :

« L'Assemblée paraît avoir décidé que ni l'Organisation des Na-
tions Unies ni elle-même ne seraient tenues par un jugement défavo-
rable du Tribunal administratif qui soulèverait des doutes juridiques
sérieux {c’est-à-dire si, le jugement étant contesté, le Comité avait
estimé que la contestation reposait sur des bases sérieuses] à moins que
la Cour ne confirme la décision du Tribunal administratif sur le
droit ».

Je trouve que c’est entrer dans les intentions futures de chaque Etat
Membre des Nations Unies ou prétendre parler au nom de l’Assemblée
générale que de pouvoir formuler une pareille affirmation. Je ne crois pas
que la Cour, dont la juridiction, les attributions et les fonctions sont régies
par son Statut et par la Charte des Nations Unies, puisse fonder ses
jugements sur des considérations probables ou des intentions futures non
exprimées.

Dans son avis, la Cour, se fondant sur une jurisprudence ancienne,
réfute argument du Gouvernement des Etats-Unis d'Amérique ; elle
conclut cependant que si

-« un avis consultatif de sa part était juridiquement indispensable pour
qu’un jugement du Tribunal administratif devienne définitif, cette
considération ne devrait pas l'empêcher de préserver intégralement le
caractère discrétionnaire de l’exercice de sa fonction consultative »
(ibid.).

Selon moi la Cour aurait dû en occurrence user du pouvoir discrétion-
naire que lui accorde l’article 65 de son Statut et refuser de donner un
avis.

B. QUESTION DES IRRÉGULARITÉS

L'avis consultatif rendu par la Cour énumère, d’une façon explicite,
claire et fort détaillée, les irrégularités qui entachent la requête du Comité
concernant le jugement n° 273 du Tribunal. Malgré le caractère fonda-
mental de ces irrégularités, qui, d’après l’avis consultatif, constitueraient
presque des « raisons décisives » pour ne pas répondre à la requête, la Cour
décide de donner suite à la demande pour « aider l’Assemblée générale au
cas où celle-ci déciderait de reconsidérer la procédure actuellement suivie
en matière de réformation des jugements du Tribunal administratif » (avis
consultatif, par. 79).

Auparavant, l'avis énonce :

126
448 DEMANDE DE RÉFORMATION (OP. DISS. EL-KHANI)

« Certes les irrégularités qui, depuis le début, ont marqué la présente
affaire, pourraient fort bien être considérées comme des « raisons
décisives » permettant à la Cour de décliner la requête. Toutefois la
stabilité et l'efficacité des organisations internationales, dont l’Orga-
nisation des Nations Unies représente l’exemple suprême, sont d’une
importance si fondamentale pour l’ordre mondial que la Cour ne
saurait manquer d’aider un organe subsidiaire de l’Assemblée générale
des Nations Unies à asseoir son fonctionnement sur des bases fermes
et sûres. » (Avis consultatif, par. 45.)

Tout en convenant que la stabilité et l’efficacité des organisations inter-
nationales doivent être maintenues et renforcées, que la coopération à cette
fin entre les différents organes et institutions de la famille des Nations
Unies doit être resserrée et que le devoir de la Cour, organe judiciaire
principal de l'Organisation, est d’aider à asseoir le fonctionnement de ses
organes sur des bases solides de droit et de légalité, je ne crois pas que la
Cour doive pour autant sacrifier les principes élémentaires de la procédure,
élément principal d’une bonne justice.

Je me propose d’examiner en détail quelques-unes de ces irrégularités
qui me paraissent suffisantes pour que la Cour décide de ne pas donner
suite à la requête pour avis consultatif présentée par le Comité.

1. La composition du Tribunal administratif
L'article 3, paragraphe 1, du statut du Tribunal administratif précise
que :

« Le Tribunal se compose de sept membres, tous de nationalité
différente. Trois d’entre eux seulement siègent dans chaque espèce. »
(Les italiques sont de moi.)

En vertu de l’article 6, paragraphe 1, de ce statut :

« Sous réserve des dispositions du présent Statut, le Tribunal arrête
son règlement. »

L'article 6, paragraphe 1, du règlement est ainsi conçu :

« Le président désigne /es trois membres du Tribunal qui, conformé-
ment à l'article 3 du Statut, composent le Tribunal siégeant dans
chaque affaire ou groupe d’affaires. Il peut également désigner un ou
plusieurs autres membres du Tribunal en qualité de suppléants. » (Les
italiques sont de moi.)

Il ressort clairement de ces textes que le Tribunal ne peut être composé que

127
449 DEMANDE DE REFORMATION (OP. DISS. EL-KHANI)

de trois membres. Le mot seulement qui figure à l’article 3, paragraphe 1,
du statut exclut toute interprétation de nature à permettre que quatre
membres au lieu de trois « siègent dans chaque espèce ».

Les membres suppléants désignés par le président du Tribunal (règle-
ment, art. 6) sont choisis, comme ce mot l’indique, pour remplacer, le cas
échéant, un membre qui tombe malade, qui s’absente ou qui est empêché
de siéger. Mais il est incompréhensible, et même illicite, qu’un membre
suppléant « remplace » un membre titulaire du Tribunal qui est présent,
sinon la composition du Tribunal serait de quatre, et non de trois membres,
ce qui constituerait une violation de l’article 3, paragraphe 1, de son statut.
Il est vrai qu’en l’espèce il n’y a pas eu de problème de majorité ; mais, à
supposer que la présidente et ce membre suppléant soient d’un côté et les
deux vice-présidents de l’autre, quelle opinion ’emporterait ? N’y aurait-il
pas alors un élément additionnel d’erreur essentielle dans la procédure
ayant provoqué un mal-jugé ?

Je présume que s’il est arrivé dans le passé, et notamment dans ce qui a
précédé l'avis de 1954 (Effet de jugements du Tribunal administratif des
Nations Unies accordant indemnité), que les jugements du Tribunal admi-
nistratif aient été signés par quatre membres, c'était peut-être parce que le
membre suppléant avait remplacé l’un des autres membres ordinaires,
malade, absent ou empêché de siéger à un stade quelconque de l’instance.
Ou encore ce membre suppléant avait une spécialisation ou une qualifi-
cation exceptionnelle que les autres membres ne possédaient pas. De toute
façon, aucune explication n’a été donnée alors et le cas n’a pas soulevé de
critique. I] ne devrait pas pour autant constituer un précédent.

Mais dans l'affaire Mortished, le membre suppléant qui, par une étrange
coïncidence, possède la nationalité de l’État qui devait plus tard demander
la réformation du jugement n° 273, n’a pas seulement siégé à toutes les
phases de l’affaire, il a aussi émis une opinion dissidente contrariant
l'unanimité des membres qui composaient le Tribunal. Le Comité n’ayant
pas du tout examiné cet aspect témoigne là d’une certaine insouciance à
l'égard tant des règles de procédure que d’un examen suffisamment appro-
fondi des « bases sérieuses » de la demande.

Je crois que la Cour aurait dû tenir compte de cet aspect juridique de la
procédure pour décliner la requête pour avis consultatif.

2. La composition du Comité

L'avis énumère de façon très claire les irrégularités qui entachent la
composition et le fonctionnement du Comité.

L'article 11, paragraphe 4, du statut du Tribunal administratif dis-
pose : |

« Aux fins du présent article, il est créé un Comité, autorisé en vertu
du paragraphe 2 de l’article 96 de la Charte à demander des avis
consultatifs à la Cour. Le Comité est composé des Etats Membres

128
450 DEMANDE DE REFORMATION (OP. DISS. EL-KHANI)

représentés au Bureau de la derniére en date des sessions ordinaires de
l'Assemblée générale. Le Comité se réunit au Siège de Organisation
et établit son propre règlement. »

Ce comité est composé de vingt-neuf membres, choisis suivant une
distribution régionale et géographique bien établie aux Nations Unies.
C’est un organe essentiellement politique mais qui exerce ici une compé-
tence quasi judiciaire. Il a le pouvoir discrétionnaire de juger si une
demande de réformation repose ou non sur des « bases sérieuses ». Il peut
donc accepter cette demande ou la rejeter.

Etant donné son caractère quasi judiciaire et l’importance et la nou-
veauté du cas (c’est la première fois qu’une demande de réformation est
introduite par un Etat), tous les membres du Comité auraient dû être
présents ou représentés à la vingtième session qui a pris la décision. Or, il
n'y en avait que dix-sept. Aucune liste officielle des membres assistant à
cette session n’a été communiquée à la Cour et, autant qu’on puisse en
juger, le quorum et le nombre de voix exigés par le règlement intérieur du
Comité semblent avoir été tout juste respectés.

I] faut relever ici la présence du représentant du Canada qui, en l’absence
du représentant de la Sierra Leone, président de la Sixième Commission, et
désigné par celui-ci pour le représenter au Comité en sa qualité de vice-
président de la Sixième Commission, a non seulement assisté aux séances
du Comité mais en a été élu président, a dirigé ses délibérations et a pris
part au vote. Or la présence du représentant du Canada est illicite, ce qui ne
Va pas empêché d'émettre un vote important en l'occurrence. Le membre
de la Sierra Leone aurait dû se faire suppléer par quelqu'un de sa délé-
gation et non par un étranger au Comité.

Le Comité, qui est un organe essentiellement politique, a des attribu-
tions judiciaires lorsqu'il décide qu’une demande de réformation « repose
sur des bases sérieuses ». Or, pour prendre une telle décision, il lui faut
étudier à fond non seulement la validité juridique de la demande elle-même
et sa concordance avec les motifs de réformation énumérés à l’article 11,
paragraphe 1, du statut du Tribunal administratif, mais aussi le jugement
lui-même. (L'article 65 du Statut de la Cour insiste sur le caractère juri-
dique de la question que l’organe des Nations Unies est autorisé à lui
poser.)

Une telle étude nécessite des qualifications judiciaires. Ce comité, qui
constitue un lien entre le Tribunal, l'Etat demandeur et la Cour aura à
vérifier la valeur juridique et la spécificité de la demande avant de décider
si elle repose ou non sur des bases sérieuses.

Ces exigences ne semblent pas satisfaites dans le cas d’espèce. Le Comité
lui-même ne paraît pas avoir été légalement constitué et son président, le
délégué du Canada, n’avait pas qualité pour en faire partie. Donc si le
représentant des Etats-Unis, par souci d'égalité et de justice, n’aurait pas
dû prendre part au vote et si le représentant du Canada n’avait pas à être

129
451 DEMANDE DE RÉFORMATION (OP. DISS. EL-KHANI)

présent, sur les dix-sept membres présents il n’en resterait que quinze.
Dans ces conditions le quorum et le nombre de voix exigés par le règlement
intérieur du Comité ont été respectés d’extrême justesse et la formation du
Comité paraît irrégulière faute d’un président légalement élu. Il s’ensuit
que la demande de réformation présentée par ce Comité est elle-même
irrégulière et la Cour aurait dû la rejeter d’emblée.

3. L'inégalité des parties au sein du Comité

L’avis insiste bien sur cette inégalité entre les parties, qui n’a fait que
s’accentuer au sein du Comité, celui-ci n’ayant pas permis au conseil de
M. Mortished d’assister au Comité et de prendre part à ses délibérations,
fait qui a privé l’une des parties de la possibilité de connaître les motifs de
la demande de réformation et d’y répondre. Certes, cette inégalité a été
effacée devant la Cour par la suppression de la phase orale, mais n’est-ce
pas là une lacune qui aurait dû être comblée au sein du Comité avant
d'atteindre la Cour ?

Je trouve là une autre raison importante qui aurait dû porter la Cour à
décliner la demande d’avis.

4. La formulation unique de la question

La Cour commence par citer dans son avis la question telle qu’elle lui est
posée.

« Dans son jugement n° 273 concernant l'affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet ?

Et, plus loin, l’avis ajoute :

«La Cour doit donc se demander si elle doit se contenter de
répondre à la question telle qu’elle est posée ou, ayant examiné celle-ci,
refuser d’y donner suite ; ou si, conformément à sa jurisprudence, elle
doit s’efforcer de dégager ce qui lui paraît être l'intention véritable du
Comité, puis de chercher à répondre, de façon rationnelle et satisfai-
sante, aux « points de droit ... véritablement mis en jeu. » (Par. 47.)

Après son examen « des motifs de contestation auxquels le Comité a
trouvé des « bases sérieuses » (ibid. par. 48), et après divers développe-
ments, la Cour accepte l'interprétation que le Comité a donnée de cette

130
452 DEMANDE DE RÉFORMATION (OP. DISS. EL-KHANI)

question vague et ambigué et conclut elle aussi que les deux des quatre
motifs dégagés par le représentant du Royaume-Uni, acceptés et amplifiés
par le représentant des Etats-Unis, sont les points juridiques sur lesquels la
Cour doit donner son avis. C’est donc grâce au représentant du Royaume-
Uni que les deux motifs de réformation sont enfin définis. Toutefois la
question est restée la même, sans aucune formulation nouvelle de nature à
la rendre plus claire, plus juridique ou plus conforme aux exigences de
Particle 11, paragraphe 1, du statut du Tribunal administratif des Nations
Unies. Elle est restée vague, imprécise et mal rédigée. Elle prête à équi-
voque et est contraire aux termes de l’article 65, paragraphe 2, du Statut de
la Cour qui prescrit :

« Les questions sur lesquelles l’avis consultatif de la Cour est
demandé sont exposées à la Cour par une requête écrite qui formule,
en termes précis, la question sur laquelle l'avis de la Cour est demandé.
Il y est joint tout document pouvant servir à élucider la question. »
(Les italiques sont de moi.)

Or les « termes précis » que l’on trouve dans la question : « warrantied »,
« légitimement », ne spécifient nullement les deux motifs visés par les
Etats-Unis, adoptés par le Comité et repris par la Cour.

En 1973, dans V’affaire Fasla, la question posée à la Cour indiquait bien,
et trés clairement, les deux motifs de la demande de réformation.

Dans le cas d’espèce la Cour n’a pas donné sa propre interprétation de la
question comme elle l’a fait en 1980 (Interprétation de l'accord du
25 mars 1951 entre POMS et l'Egypte). Elle aurait ainsi ajouté à la confu-
sion déjà existante et, quoique sa jurisprudence l’autorise à agir ainsi, elle
ne devrait le faire qu’en cas d’extrême nécessité. La Cour a admis l’inter-
prétation du Comité, lequel, en énonçant deux motifs de réformation pour
une question unique, a créé une confusion qui a abouti à la diversité du vote
tant au sein du Comité lui-même qu’au sein de la Cour. On se demande si le
deuxième motif qui a été dégagé, à savoir l’excès de compétence, n’est pas
inclus dans le premier : l’erreur de droit ; ou si l'erreur de droit n’engendre
pas d’excès de compétence. C’est pour éviter toute équivoque que le Statut
de la Cour exige que la question soit précise et accompagnée de « tout
document pouvant servir à l’élucider » (art. 65, par. 2). Si tel n’est pas le
cas, et si la question lui paraît vague, mal rédigée, imprécise et prêtant à
équivoque, la Cour a la faculté et l'obligation de la rejeter. C’est ce qu’elle
aurait dû faire à mon avis.

La Cour ne peut se dérober à ses obligations judiciaires. Si elle reconnaît
que les erreurs commises dans une procédure de nature « quasi judiciaire »
sont fondamentales, qu’elles constituent des « raisons décisives » pour
rejeter la demande d’avis, c’est sacrifier la procédure que de ne pas en tenir
compte et de dire que, malgré ces erreurs flagrantes, la Cour, pour aider
l'Organisation des Nations Unies à asseoir son autorité et son fonction-

131
453 DEMANDE DE RÉFORMATION (OP. DISS. EL-KHANI)

nement sur des bases solides, accepte de donner suite à la requête et
d'émettre son avis.

Jai donc voté contre le point 1 du dispositif de l’avis consultatif parce
que je considère :

a) que la Cour, dont le rôle primordial est de connaître des affaires entre
les Etats, ne devrait pas être amenée à donner des avis qui aboutissent
finalement à la détourner de sa juridiction principale et à la réduire à
être une cour d’appel des jugements du Tribunal administratif des
Nations Unies opposant des fonctionnaires au Secrétaire général :

b) que les erreurs graves dont la requête est entachée constituent des
« raisons décisives » devant inciter la Cour à considérer la requête pour
avis consultatif comme irrecevable.

Jai voté contre les points 2 A et 2 B, par souci de cohérence et parce que
je crois que la Cour aurait dû s’arréter au premier point.

(Signé) A. EL-KHANI.

132
